

 S1104 ENR: Assessing Progress in Haiti Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1104IN THE SENATE OF THE UNITED STATESAN ACTTo measure the progress of recovery and development
		  efforts in Haiti following the earthquake of January 12, 2010, and for other
		  purposes.1.Short titleThis Act may be cited as the Assessing Progress in Haiti Act of 2014.2.FindingsCongress makes the following findings:(1)On January 12, 2010, a massive earthquake struck near the Haitian capital city of Port-au-Prince,
			 leaving an estimated 220,000 people dead, including 103 United States
			 citizens, 101 United Nations personnel, and nearly 18 percent of the
			 nation’s civil service, as well as 300,000 injured, 115,000 homes
			 destroyed, and 1,500,000 people displaced.(2)According to the Post Disaster Needs Assessment conducted by the Government of Haiti, with
			 technical assistance from the United Nations, the World Bank, the
			 Inter-American Development Bank, the Economic Commission for Latin America
			 and the Caribbean, and the European Commission, an estimated 15 percent of
			 the population was directly affected by the disaster and related damages
			 and economic losses totaled $7,804,000,000.(3)Even before the earthquake, Haiti had some of the lowest socioeconomic indicators and the second
			 highest rate of income disparity in the world, conditions that have
			 further complicated post-earthquake recovery efforts and, according to the
			 World Bank, have significantly reduced the prospects of addressing poverty
			 reduction through economic growth.(4)According to the World Food Programme, more than 6,700,000 people in Haiti (out of a population of
			 about 10,000,000) are considered food insecure.(5)In October 2010, an unprecedented outbreak of cholera in Haiti resulted in over 500,000
			 reported cases and over 8,000 deaths to date, further straining the
			 capacity of Haiti’s public health sector and increasing the urgency of
			 resettlement and water, sanitation, and hygiene (WASH) efforts.(6)The international community, led by the United States and the United Nations, mounted an
			 unprecedented humanitarian response in Haiti, with donors pledging
			 approximately $10,400,000,000 for humanitarian relief and recovery
			 efforts, including debt relief, supplemented by $3,100,000,000 in private
			 charitable contributions, of which approximately $6,400,000,000 has been
			 disbursed and an additional $3,800,000,000 has been committed as of
			 September 30, 2013.(7)The emergency response of the men and women of the United States Government, led by the United
			 States Agency for International Development (USAID) and the United States
			 Southern Command, as well as of cities, towns, individuals, businesses,
			 and philanthropic organizations across the United States, was particularly
			 swift and resolute.(8)Since 2010, a total of $1,300,000,000 in United States assistance has been allocated for
			 humanitarian relief and $2,300,000,000 has been allocated for recovery,
			 reconstruction, and development assistance in Haiti, including
			 $1,140,000,000 in emergency appropriations and $95,000,000 that has been
			 obligated specifically to respond to the cholera epidemic.(9)Of the $3,600,000,000 in United States assistance allocated for Haiti, $651,000,000 was apportioned
			 to USAID to support an ambitious recovery plan, including the
			 construction of a power plant to provide electricity for the new Caracol
			 Industrial Park (CIP) in northern Haiti, a new port near the CIP, and
			 permanent housing in new settlements in the Port-au-Prince, St-Marc, and
			 Cap-Haïtien areas.(10)According to a recent report of the Government Accountability Office, as of June 30, 2013, USAID
			 had disbursed 31 percent of its reconstruction
			 funds in Haiti, the port project was 2 years behind schedule and USAID
			 funding will be insufficient to cover a majority of the projected costs,
			 the housing project has been reduced
			 by 80 percent, and the sustainability of the power plant, the port, and
			 the housing projects were all at risk.(11)GAO further found that Congress has not been provided with sufficient information to ensure that it
			 is able to conduct effective oversight at a time when most funding remains
			 to be disbursed, and specifically recommends that a periodic reporting
			 mechanism be instituted to fill this information gap.(12)Donors have encountered significant challenges in implementing recovery programs, and nearly 4
			 years
			 after the earthquake, an estimated 171,974 people remain displaced in
			 camps, unemployment remains high, corruption is rampant, land rights
			 remain elusive, allegations of wage violations are widespread, the
			 business climate is unfavorable, and government capacity remains weak.(13)For Haiti to achieve stability and long term economic growth, donor assistance will have to be
			 carefully coordinated with a commitment by the Government of Haiti to
			 transparency, a market economy, rule of law, and democracy.(14)The legal environment in Haiti remains a challenge to achieving the goals supported by the
			 international community.3.Statement of policyIt is the policy of the United States to support the sustainable rebuilding and development of
			 Haiti in a manner that—(1)promotes efforts that are led by and support the people and Government of Haiti at all
			 levels so that Haitians lead the course of reconstruction and development
			 of Haiti;(2)builds the long term capacity of the Government of Haiti and civil society in Haiti;(3)reflects the priorities and particular needs of both women and men so they may participate equally
			 and to their maximum capacity;(4)respects and helps restore Haiti’s natural resources, as well as builds community-level resilience
			 to environmental and weather-related impacts;(5)provides timely and comprehensive reporting on goals and progress, as well as transparent post
			 program evaluations and contracting data;(6)prioritizes the local procurement of goods and services in Haiti where appropriate; and(7)promotes the holding of free, fair, and timely elections in accordance with democratic principles
			 and the Haitian Constitution.4.Sense of CongressIt is the sense of Congress that transparency, accountability, democracy, and good governance are
			 integral factors in any congressional decision regarding United States
			 assistance, including assistance to Haiti.5.Report(a)In generalNot later than December 31, 2014,  and annually thereafter through  December 31, 2017, the
			 Secretary of State shall submit to Congress a report on the status of
			 post-earthquake recovery and development efforts in Haiti.(b)ContentsThe report required by subsection (a) shall include—(1)a summary of Post-Earthquake USG Haiti Strategy: Toward Renewal and Economic Opportunity, including any significant changes to
			 the strategy over the reporting period and an explanation thereof;(2)a breakdown of the work that the United States Government agencies other than USAID and the
			 Department of State are conducting in the Haiti recovery effort, and the
			 cost of that assistance;(3)an assessment of the progress of United States efforts to advance the objectives of the Post-Earthquake USG Haiti Strategy: Toward Renewal and Economic Opportunity produced by the Department of State, compared to what remains to be achieved to meet specific
			 goals, including—(A)a description of any significant changes to the Strategy over the reporting period and an
			 explanation thereof;(B)an assessment of progress, or lack thereof, over the reporting period toward meeting the goals and
			 objectives, benchmarks, and timeframes specified in the Strategy,
			 including—(i)a description of progress toward designing and implementing a coordinated and sustainable housing
			 reconstruction strategy that addresses land ownership, secure land tenure,
			 water and sanitation, and the unique concerns of vulnerable populations
			 such as women and children, as well as neighborhood and community
			 revitalization, housing finance, and capacity building for the Government
			 of Haiti to implement an effective housing policy;(ii)a description of United States Government efforts to construct and sustain the proposed port,
			 as well as an assessment of
			 the current projected timeline and cost for completion; and(iii)a description of United States Government efforts to attract and leverage the investments of
			 private sector partners to the
			 CIP, including by addressing any policy impediments;(C)a description of the quantitative and qualitative indicators used to evaluate the progress toward
			 meeting the goals and objectives, benchmarks, and timeframes specified in
			 the
			 Strategy at the program level;(D)the amounts committed, obligated, and expended on programs and activities to implement the
			 Strategy, by sector and by implementing partner at the prime and subprime
			 levels (in amounts of not less than $25,000); and(E)a description of the risk mitigation measures put in place to limit the exposure of United States
			 assistance provided under the Strategy to waste, fraud, and abuse;(4)a description of measures taken to strengthen, and United States Government efforts to improve,
			 Haitian governmental and
			 nongovernmental organizational capacity to undertake and sustain United
			 States-supported recovery programs;(5)as appropriate, a description of United States efforts to consult and engage with Government of
			 Haiti
			 ministries
			 and
			 local authorities on the establishment of goals and timeframes, and on the
			 design and implementation of new programs under the Post-Earthquake USG
			 Haiti Strategy: Toward Renewal and Economic Opportunity;(6)a description of efforts by  Haiti’s legislative and executive branches to consult and engage with
			 Haitian civil society and grassroots organizations on the establishment of
			 goals and timeframes, and on the design and implementation of new
			 donor-financed programs, as well as efforts to coordinate with and engage
			 the Haitian diaspora;(7)consistent with the Government of Haiti’s ratification of the United Nations Convention Against
			 Corruption, a description of efforts of the Governments of the United
			 States and Haiti to strengthen Government of Haiti institutions
			 established to address
			 corruption, as well as related efforts to promote public accountability,
			 meet public outreach and disclosure obligations, and support civil society
			 participation in anti-corruption efforts;(8)a description of efforts to leverage public-private partnerships and increase the involvement of
			 the private sector in Haiti in recovery and development activities and
			 coordinate programs with the private sector and other donors;(9)a description of efforts to address the particular needs of vulnerable populations,
			 including internally displaced persons, women, children, orphans, and
			 persons with disabilities, in the design and implementation of new
			 programs and infrastructure;(10)a description of the impact that agriculture and infrastructure programs are having on the food
			 security, livelihoods, and land tenure security of smallholder farmers,
			 particularly women;(11)a description of mechanisms for communicating the progress of recovery and development efforts to
			 the people of Haiti, including a description of efforts to provide
			 documentation, reporting and procurement information in Haitian Creole;(12)a description of the steps the Government of  Haiti is taking to strengthen its capacity to receive
			 individuals who
			 are removed, excluded, or deported from the United States; and(13)an assessment of actions necessary to be taken by the Government of Haiti to assist in fulfilling
			 the objectives of the Strategy.6.Strategy(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, acting
			 through the Assistant Secretary of State for Western Hemisphere Affairs,
			 shall coordinate and transmit to the Committee on Foreign Relations and
			 the
			 Committee on Appropriations of the Senate and the Committee on Foreign
			 Affairs and the Committee on Appropriations of the House of
			 Representatives a three-year Haiti strategy based on rigorous assessments
			 that—(1)identifies and addresses constraints to sustainable, broad-based economic growth and to the
			 consolidation of responsive, democratic government institutions;(2)includes an action plan that outlines policy tools, technical assistance, and anticipated resources
			 for
			 addressing the highest-priority constraints to economic growth and the
			 consolidation of democracy, as well as a specific description of
			 mechanisms for monitoring and evaluating progress; and(3)identifies specific steps and verifiable benchmarks appropriate  to provide direct bilateral
			 assistance to the Government of Haiti.(b)ElementsThe strategy required under subsection (a) should address the following elements:(1)A plan to engage the Government of Haiti on shared priorities to build long-term capacity,
			 including the development of a professional civil service, to assume
			 increasing responsibility for governance and budgetary sustainment of
			 governmental institutions.(2)A plan to assist the Government of Haiti in holding free, fair and timely elections in accordance
			 with democratic principles.(3)Specific goals for future United States support for efforts to build the capacity of the Government
			 of Haiti, including to–(A)reduce corruption;(B)consolidate the rule of law and an independent judiciary;(C)strengthen the civilian police force;(D)develop sustainable housing, including ensuring appropriate titling and land ownership rights;(E)expand port capacity to support economic growth;(F)attract and leverage the investments of private sector partners, including to the Caracol
			 Industrial Park;(G)promote large and small scale agricultural development in a manner that reduces food insecurity and
			 contributes to economic growth;(H)improve access to potable water, expand public sanitation services, reduce the spread of infectious
			 diseases, and address public health crises;(I)restore the natural resources of Haiti, including enhancing reforestation efforts throughout the
			 country; and(J)gain access to safe, secure, and affordable supplies of energy in order to strengthen economic
			 growth and energy security.(c)ConsultationIn devising the strategy required under subsection (a), the Secretary should—(1)coordinate with all United States Government departments and agencies carrying
			 out work in Haiti;(2)consult with the Government of Haiti, including the National Assembly of Haiti, and representatives
			 of private and nongovernmental sectors in Haiti; and(3)consult with relevant multilateral organizations, multilateral development banks, private sector
			 institutions, nongovernmental organizations, and foreign governments
			 present in Haiti.(d)BriefingsThe Secretary of State, at the request of the Committee on Foreign Relations of the  Senate and the
			 Committee on Foreign Affairs of the House of Representatives, shall
			 provide a
			 quarterly
			 briefing that reviews progress of the implementation of the strategy
			 required under subsection (a).Speaker of the House of RepresentativesVice President of the United States and President of the Senate